Citation Nr: 0331191	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postoperative low back disability, to include the question 
of the propriety of the reduction of the rating from 60 to 
40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The RO reduced the evaluation for postoperative low 
back disability from 60 t 40 percent disabling.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO has not issued a VCAA 
notice letter to the veteran in connection with his current 
appeal.

In October 2003, the veteran's representative submitted a 
brief pointing out that the veteran was primarily concerned 
with the reduction of his disability rating.  It was noted 
that the rating criteria had been changed for intervertebral 
disc syndrome (IDS) and that the revised rating criteria had 
not been provided to the veteran.  


Also it was pointed out that the veteran had not been 
provided any of the regulations pertinent to the reduction 
of compensation, specifically, 38 C.F.R. § 3.344.  
Therefore, the Board construes the issue as listed on the 
title page of this decision.  

NOTE: The schedule for rating IDS was revised, effective 
September 23, 2002.  Where, as here, the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has not considered the veteran's claim for a higher 
initial rating for his low back disorder under both the 
former and the revised criteria.  Additionally, as pointed 
out by the veteran's representative, the veteran has not 
been provided with the regulations regarding reduction of 
compensation.  

As the claims file must be returned to the RO for additional 
development as described above, the Board has concluded that 
a contemporaneous examination would be beneficial.  Current 
clinical findings are necessary to properly evaluated the 
veteran's service-connected low back disability.  

A review of the claims file shows that the veteran was last 
examined by VA as to the severity of his service-connected 
spinal disorders in 2001.  A contemporaneous comprehensive 
orthopedic examination would materially assist in the 
adjudication of the claimant's appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A record of his notification 
must be incorporated into the claims 
file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for disabilities of the 
lumbar spine since he was seen in 
January 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, 
the VBA AMC should obtain all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other appropriate available medical 
specialist including on a fee basis if 
necessary for purpose of ascertaining 
the severity of the service-connected 
postoperative low back disability.  

The claims file, copies of the previous 
and revised criteria referable to rating 
intervertebral disc syndrome (IDS), 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All clinical findings 
should be reported in detail.  

The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in 
degrees and in all planes, and comment 
as to whether there is slight, moderate, 
or severe limitation of motion.  

The examiner should also note whether 
there is muscle spasm on extreme forward 
bending, and whether there is unilateral 
loss of lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits listing to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.  See DCs 5292 and 5295.  

If the service connected spinal 
disability now involves lumbar IDS, the 
examiner should address the previous and 
amended criteria for rating IDS.  

The examiner should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected spinal disability upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased evaluation 
for postoperative low back disability 
and the propriety of the reduction in 
the evaluation from 60 to 40 percent 
disabling.  

In so doing, the VBA AMC should address 
the previous and amended criteria for 
rating IDS and whether they are 
applicable in the current case as to the 
service-connected spinal disability, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).  

Additionally, the VBA AMC should address 
the regulations regarding the propriety 
of reduction of the service-connected 
low back disability from 60 to 40 
percent, to include the provisions of 
38 C.F.R. § 3.344 (2003).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for  increased 
evaluation.  38 C.F.R. § 3.655 (2003).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for increased rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


